NCOBasic Case 2:20-bk-54684       Doc 52     Filed 05/04/21 Entered 05/05/21 13:20:43            Desc Main
(Rev. 02/23/2021)                            Document Page 1 of 2


          This document has been electronically entered in the records of the United
          States Bankruptcy Court for the Southern District of Ohio.


          IT IS SO ORDERED.



          Dated: May 4, 2021




                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

In re:                                                    :
         JOSHUA LEE LUCAS                                 :           Case No. 20-54684
                                                          :
                                                                      Chapter 7
                                                          :
                                                                      Judge C. Kathryn Preston
                                                          :
          Debtor(s).                                      :


                        ORDER DENYING MOTION/APPLICATION (DOC. NO. 50)
                        DUE TO NONCOMPLIANCE WITH CODE AND/OR RULES


The above-referenced Motion or Application (hereinafter, the “Motion” regardless of title) does not comply
with the United States Bankruptcy Code and/or the Federal/Local Rules of Bankruptcy Procedure as noted
below:


          The certificate of service does not show service upon the required parties, or reflects service upon an
          incorrect party, as indicated below. (LBR 9013-3(b) provides that unless the court orders otherwise
          or unless specifically limited or expanded by a Rule or Local Rule, every filing, application, motion,
          or other paper or document filed, other than a proof of claim, shall be served on the debtor, the
          debtor's case attorney, the trustee, the United States Trustee, each committee appointed pursuant to the
          Code or in a Chapter 11 case without a committee, the 20 largest unsecured creditors, upon any party
          directly affected by the relief sought, and upon any party who requests notice.)

           Debtor



                                                     Page 1 of 2
NCOBasic Case 2:20-bk-54684      Doc 52     Filed 05/04/21 Entered 05/05/21 13:20:43              Desc Main
(Rev. 02/23/2021)                           Document Page 2 of 2

       The Motion is not accompanied by the mandatory notice of the right to object or respond, and the time
       within which to do so. (LBR 9013-1(a) provides that a motion or application shall be accompanied by
       a mandatory notice that complies with Official Form 420A or the Sample 21 Day Notice found in
       LBR 9013-1(a).)

It is ORDERED that if (1) a filing deadline applies to the document that is the subject of this order, (2) the
document was filed within that deadline, but such deadline had expired on the date this order was entered or
will expire within 10 days from the date of entry of this order and (3) the Federal Rules of Bankruptcy
Procedure do not preclude an enlargement of the deadline for filing the document, then the party filing the
document shall have 10 calendar days from the date of entry of this order to file a motion which corrects the
deficiencies described above. If the time period for filing the document has not already expired, but instead
will expire on a date that is later than 10 days after the date of entry of the order, then the party will have until
such date to file a motion which corrects the deficiencies.
The Motion is DENIED without prejudice.
SO ORDERED.



Copies To:
Default List




                                                     Page 2 of 2
